81430: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17535: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81430


Short Caption:HARRIS VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A805689Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:03/16/2022 at 11:30 AMOral Argument Location:Carson City


Submission Date:03/16/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthony Joseph HarrisJoshua M. Halen
							(Holland & Hart LLP/Reno)
						Matthew B. Hippler
							(Holland & Hart LLP/Reno)
						


RespondentBob FaulknerAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentBrian WilliamsAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentG. MartinAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentG. WorthyAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentGregory BryanAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentJames DzurendaAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentJeremy BeanAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentJulie MatousekAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentMichael MinevAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentMr. FaliszekAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentMrs. EnnisAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentN. PeretAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentNaph Care Inc.Aaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentNevada Board of Prison CommissionersAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentRomeo AranasAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Frank A. Toddre, II
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas)
						Wade J. Van Sickle
							(Former)
						
							(Attorney General/Las Vegas)
						Gregory L. Zunino
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/07/2020Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


07/07/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-24933




07/07/2020Notice/OutgoingIssued Notice Regarding Deadlines. (SC)20-24937




07/23/2020Transcript RequestFiled Proper Person Appellant's Request for Transcript of Proceedings. Transcripts requested: None Listed.  To Court Reporter: None Listed. (SC)20-26861




07/23/2020Docketing StatementFiled Proper Person Appellant's Docketing Statement. (SC)20-26862




07/28/2020Notice/IncomingFiled Substitution of Attorneys. Frank A. Toddre, II for Respondents. (SC)20-27525




08/19/2020Order/ProceduralFiled Order. At this stage of the proceedings, this court is unable to determine which transcripts, if any, are necessary for this court's review on appeal, and therefore declines to order the preparation of the requested transcripts at this time.  However, as this appeal proceeds, the court will consider the necessity of transcripts and may order their preparation at a later date. The clerk of this court shall substitute attorney Frank A. Toddre II, Senior Deputy Attorney General in the place of attorney Wade Van Sickle, Deputy Attorney General, as counsel for respondents. (SC).20-30548




09/11/2020MotionFiled Proper Person Appellant's Motion and order for the Appointment of Counsel. (SC)20-33549




09/11/2020BriefFiled Proper Person Appellant's Opening Brief. (SC)20-33554




11/04/2020Case Status UpdateBriefing Completed/Submitted For Decision.  (SC)


11/12/2020Order/ProceduralFiled Order. Appellant has filed a motion requesting the appointment of appellate counsel. The motion is denied. However, having considered the documents transmitted by the district court and appellant, this court has determined that the appointment of pro bono counsel to represent appellant would assist this court in reviewing this appeal. the clerk of this court shall transmit a copy of this order, the attached case summary, and the attached district court order challenged on appeal to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of appearance due: 60 days. This court further concludes that review of the complete record is warranted. Record on appeal due: 30 days.  The proceedings in this appeal shall be suspended pending further order of this court. (SC)20-41314




12/01/2020Record on Appeal DocumentsFiled Record on Appeal. A805689. Vol. 1 (SC)20-43414




12/01/2020Record on Appeal DocumentsFiled Record on Appeal. A805689 Vol. 2 (SC)20-43416




12/01/2020Record on Appeal DocumentsFiled Record on Appeal. A805689 Vol. 3 (SC)20-43422




12/07/2020Record on Appeal DocumentsFiled Record on Appeal. (SEALED) pages 1-5 and 28-29. (SC)


02/17/2021Order/ProceduralFiled Order.  The Legal Aid Center shall have 14 days from the date of this order to file a response informing this court whether or not an attorney can be found to represent appellant.  (SC)21-04643




03/01/2021Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Joshua M. Halen files this Notice of Appearance on behalf of Appellant Joseph Anthony Harris). (SC)21-05924




03/01/2021Notice/IncomingFiled Statement of Legal Aid Representation (Pursuant to NRS 12.015). (SC)21-05955




03/08/2021Order/ProceduralFiled Order Reinstating Briefing.  Attorney Joshua M. Halen has now filed a notice of appearance as appellant's pro bono counsel.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief due:  90 days.  (SC)21-06698




03/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/3/20, 4/9/20, 6/30/20, and 7/7/20. To Court Reporter:  Department 5. (SC)21-08196




05/06/2021TranscriptFiled Notice from Court Reporter. Nancy Maldonado stating that the requested transcripts were delivered.  Dates of transcripts: 3/3/20, 4/9/20, 6/30/20, and 7/7/20. (SC)21-13053




06/01/2021MotionFiled Stipulation for Extension of Time to File Opening Brief. (SC)21-15531




06/09/2021Order/ProceduralFiled Order Granting Motion. On June 1, 2021, the parties filed a stipulation to extend the time to file the opening brief by 45 days.  This court elects to treat the stipulation as a joint motion for an extension of time and grants the motion.  Opening brief due: July 22, 2021. (SC)21-16572




07/21/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (Second Request) (SC)21-20961




07/30/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: August 5, 2021. (SC)21-22236




08/03/2021MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief. (SC)21-22536




08/03/2021Notice/IncomingFiled Appellant's Notice of Appearance for Pro Bono Counsel, Matthew B. Hippler. (SC)21-22569




08/05/2021BriefFiled Appellant's Opening Brief. (SC)21-22815




08/10/2021Order/ProceduralFiled Order.  Appellant timely filed the opening brief on August 5, 2021.  This court takes no action in regard to appellant's motion for an extension of time filed on August 3, 2021.  Respondents shall have until September 7, 2021, to file and serve the answering brief.  Attorney Matthew B. Hippler of Holland & Hart LLP has now filed a notice of appearance as counsel for appellant.  The clerk of this court shall add Mr. Hippler as counsel for appellant.  (SC)21-23205




08/27/2021Notice/IncomingFiled Attorney Gregory L. Zunino's Notice of Appearance for Respondents.  (SC)21-25063




08/27/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  September 21, 2021.  (SC)21-25077




09/15/2021BriefFiled Respondents' Answering Brief. (SC)21-26721




10/15/2021BriefFiled Appellant's Reply Brief. (SC)21-29646




10/15/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/02/2022Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for March 16, 2022, at 11:30 a.m., in Carson City.  The argument shall be limited to 30 minutes.  (SC)22-03537




03/02/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-06682




03/16/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. AS/EC/KP. (SC).


06/02/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Silver/Cadish/Pickering. Author: Cadish, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 40. NNP22-AS/EC/KP. (SC).22-17535




06/27/2022RemittiturIssued Remittitur. (SC)22-20163




06/27/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 28, 2022. (SC)22-20163





Combined Case View